Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2021 has been entered.
 
Claim Status
This in response to papers filed on 05/26/2021.  No claim has been amended, cancelled, or newly added.  Claims 1, 11-18, 24-26, and 28 were previously cancelled.  Claims 9-10 have been withdrawn.  Accordingly, claims 2-8, 19-23, 27, 29-30, and 33 are under consideration on the merit.

Claim Rejections - under AIA  35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 2-3, 5-8, 19-22, 27, 29-30, and 33 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Friesen et al (“Friesen”, US 20140210117 A1; Published July 31, 2014) in view of Mates et al (“Mates”, US 20150072964 A1, published March 12, 2015) and Mooter (Non-pate literature, Drug Discovery Today: Technologies; Volume 9, Issue 2, Summer 2012, Pages e79-e85). 
The claims embrace an amorphous solid dispersion, wherein the dispersion comprises l-(4-fluoro-phenvl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-l, 7H-pyrido[3'4',4,5] pyrrol [1,2,3-de]quinoxalin-8-yl)butan-l-one (ITI-007) tosylate salt and a stabilizing excipient selected from the group consisting of cellulose acetate phthalate, hydroxypropyl methyl cellulose acetate succinate (HPMC-AS), and hydroxypropyl methyl cellulose phthalate (HPMC-P); wherein the dispersion comprises ITI-007 tosylate salt in admixture with the stabilizing excipients in a weight ratio of 15:85 to 65:35. 
In addition, claim 2 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Claims 20-23 are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113(I).  The product of claim 20 is interpreted as the same product as claim 2.  
Friesen is directed to pharmaceutical compositions comprised of amorphous dispersions of drugs and neutral polymers that provide either improved chemical stability, concentration-enhancement, or both improved chemical stability and concentration-enhancement ([0002], read on the limitation of amorphous solid dispersion in the instant claim 1).  Friesen states that one of the reasons for forming an amorphous dispersion is that it may be desired to use a particular process cellulose acetate phthalate, cellulose acetate phthalate, methyl cellulose acetate phthalate, ethyl cellulose acetate phthalate, hydroxyethyl cellulose acetate succinate, hydroxypropyl methyl cellulose phthalate, etc. ([0015], [0024], read on the limitation of the stabilizing excipient (a) and (c) in the instant claim 2).  Friesen illustrate drugs 1-3 in different mass dispersed in different polymers (e.g. HPMC and HPMC-p) in various mass in organic solvent(s) (Table 7 on page 65 and Table 15 on page 67), particularly EX. 7 of Table 7 (in 5:95 ratio), (encompassing the ratio of drug to excipient in the instant claims 2-3).  Friesen also teaches that additive materials including sulfites (an antioxidant), benzalkonium chloride (a cationic surfactant), methyl paraben (a preservative) may be added as part of the composition ([1147], [1149-52]); other surfactant, solubilizers, fillers, disintegrating agents (disintegrants), or binders may comprise up to 90 wt % of the composition; disintegrants include sodium starch glycolate, sodium alginate, carboxy methyl cellulose sodium, methyl cellulose, and croscarmellose sodium; diluents including lactose, mannitol, xylitol, microcrystalline cellulose,; examples of examples of binders include methyl cellulose, microcrystalline cellulose, starch, and gums such as guar gum, and tragacanth ([1145], [1147] and [1148] - [1150], read on the limitations in the instant claims 7 and 33).  Friesen further teaches that other excipients may be utilized with the drug and polymer composition in order to formulate the composition into tablets, capsules, suspensions, creams, transdermal patches, depots ([1144], read on the limitations of dose forms in the instant claim 8).  Additionally, Friesen teaches that suitable methanol, ethanol, tetrahydrofuran, or dioxane; or a mixture thereof ([1065], read on the limitation of solvents in the instant claims 21-23).  Furthermore, Friesen teaches that other excipients may be utilized with the drug and polymer composition in order to formulate the composition into tablets, capsules, suspensions, creams, transdermal patches, depots ([1144], read on the limitations of dose forms in the instant claim 27).
Friesen teaches that the compositions of the present invention may be delivered by a wide variety of routes, including, but not limited to, oral, nasal, rectal, vaginal, subcutaneous, intravenous, and pulmonary. Generally, the oral route is preferred ([1157], read on the limitations in the instant claim 20).
Friesen does not expressly teach toluene sulfonic salt (i.e. tosylate) of l-(4-fluoro-phenyl)-4-((6R,10S)-3-methyl-2,3,6b,9,10,10-hexahydro-l, 7H-pyrido[3',4',4,5] pyrrol [1,2,3-de]quinoxalin-8-yl)butan-l-one (ITI-007) as claimed.  The deficiency is cured by Mates. 
Mates is directed to use of particular substituted heterocycle fused gamma-carbolines, in free or pharmaceutically acceptable salt forms, as pharmaceuticals and pharmaceutical compositions in the treatment of agitation, aggressive behaviors, etc. ([0002], the limitation of the free base in the instant claim 2).  Mates teaches that substituted heterocycle fused gamma-carboline compounds of formula I ([0016] and specific compounds including ITI-007 (the 3rd structure on the left of page 5, the same compound as the instant claims 1and 14).  Mates also teaches that the salts can be prepared by reacting the free base forms of these compounds with a stoichiometric amount of the appropriate acid in water or in an organic solvent including ether, ethyl acetate, ethanol, isopropanol, or acetonitrile, or in a mixture of the preparation of toluene sulfonic salt (i.e. tosylate) in amorphous or crystal form is known ([0161], read on the limitation of solvents in the instant claims 2).   Mates further teaches that the compounds can be tablets, capsules, solutions, aq. suspensions, etc.  ([0120]).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose amorphous solid dispersion as taught by Mates.  A person of ordinary skill would have been motived to do so because Friesen has taught that pharmaceutical compositions comprised of amorphous dispersions of drugs and neutral polymers that provide either improved chemical stability, concentration-enhancement, or both improved chemical stability and concentration-enhancement, and Mates has taught preparations include pharmaceutically acceptable cellulose acetate or cellulose acetate phthalate ([0121]); the modification to Friesen's dispersion, of providing for ITI-007; would provide the benefit of expanding the field of application of the composition that improves the chemical stability the drug (of Friesen abstract).  Thus, in view of the teachings Friesen and Mates, there would have been a reasonable expectation that an amorphous solid dispersion comprising ITI-007 and a polymeric stabilizing excipient could be successfully prepared and used. 
Regarding the specific weight ratio of drug (ITI-007, free base) to the stabilizing excipient in the instant claims 2-3, and the ratio of dioxane or mixed solvent in certain ratio (e.g. dioxane to methanol) in claims 21-23, 29, 31, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case the general conditions are taught by Friesen.  It would be obvious to vary each ingredient to optimize the effect desired, depending upon the particular species (the 
Regarding the function of cellulose acetate phthalate, hydroxypropyl methyl cellulose acetate succinate (HPMC-AS) as stabilizing excipients, although, Friesen and Mates are silent about the function or properties of the compounds (or excipients), there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding the X-ray diffraction showing amorphous in claim 8 or free of peaks characteristic of the excipient.in claim 19, these are considered property of the claimed amorphous solid dispersion. There is hardly description on how the ITI-007 tosylate salt is purified in the specification as filed. A method of making the dispersion ITI-007 free base is described in teh specification, e.g. 1.13; 2.13; 4.22.  Paragraph 1.13 of page 6/23 is reproduced below for clarity. 

    PNG
    media_image1.png
    113
    617
    media_image1.png
    Greyscale
 Thus, comparison with the prior art method of making cannot be made.  However, it is believed that the amorphous solid dispersion taught by Mates would have the same property.  In the absence 
Claim 4 is rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Friesen et al (“Friesen”, US 20140210117 A1; Published July 31, 2014) in view of Mates et al (“Mates”, US 20150072964 A1, published March 12, 2015) as applied claims 2-3, 5-8, 19-22, and 29-33 in further view of Hiraishi et al (“Hiraishi”, US 20110124687 A1, published May 26, 2011).
The teachings of Friesen and Mates have been discussed as applied to claims 2-3, 5-8, 19-22, and 29-33. Friesen and Mates do not expressly teach antioxidant as claimed.   The deficiency is cured by Hiraishi.
Hiraishi is directed pharmaceutical composition (title). Hiraishi teaches that[0601] Examples of the pharmacologically acceptable carrier that conventionally used as preparation materials  include filler, lubricant, binder, disintegrant, solvent, solubilizing agent, suspending agent, buffering agent, etc. Where necessary, general additives such as preservative, antioxidant, colorant, sweetening agent, foaming agent, flavor can also be used. Examples of antioxidant include sulfite, ascorbic acid, tocopherol ([0614], the limitation of the instant claim 4).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose tocopherol as taught by Hiraishi as the particular carrier because all of the particular options identified by Friesen and Hiraishi are predictable solutions to the problem of pharmaceutical composition carrier, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E). 

Response to arguments

Applicant also argues (pages 8-9/16 of the remarks) that the combination of the selected excipients and the selected ratios provided by Applicant’s claims is non-obvious because they are supported by unexpected results.
In response to applicant's argument, claim 1, as written, uses transitional phrase “consisting of” cellulose acetate phthalate, HPMC-AS, and HPMC-P.  Thus, any one of these three stabilizing excipient is claimed.  As to the weight ratio of the stabilizing excipient, claim 1 is not imitated to the ration in bold on page 8 of the remarks), e.g. claim 1 recites “cellulose acetate phthalate at a weight ratio of 10:90 to 40:60 or 35:65 to 65:35 of ITI-007 to cellulose acetate phthalate”; encompassing ratio taught by Friesen.    
Therefore, the claimed invention, as a whole, is prima facie obvious over the cited prior art.

Nonstatutory Double Patenting Rejection
The text of those sections of nonstatutory double patenting rejection based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action. 
Claims 2-8, 19-23, 27, 29-31, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 19-21 of copending Application No. 16/341,806 (US’806, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’806 claims the same ITI-007 in the same form of an amorphous solid dispersion.  The difference is the excipients in the cellulose acetate phthalate, and HMPC-P in various weight ratio.  Since the instant applicant comprising the same scope of excipients, it would have been obvious optimize the combination of excipients via routine experimentations to achieve the effect desired.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
No new argument is submitted o 05/26/21.  

CONCLUSION
No claim is allowed.	

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617